EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 3/17/2022, wherein: 
Claims 1, 2, 4-16, 19, and 21-23 were pending; 
Claims 1, 2, 4-6, 8-10, 13, 15, and 19 were amended;
Claims 3, 17, 18, and 20 were cancelled; and 
Claims 21-23 were newly added; and
This action is also in response to the supplemental amendment filed on 4/26/2022, wherein:
Claims 1, 2, 4, 5, 8-16, 19, 21, and 24-28 are currently pending;
Claims 1, 9, and 15 have been amended; 
Claims 6 and 22-23 have been cancelled; and
Claims 24-28 have been newly added. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neal Marcus (Reg. No. 35267) on 7/11/2022.

The application has been amended as follows: 

In the Title:
The title has been amended to read as follows:
TETHERED AERIAL VEHICLE WITH GIMBALED COAXIAL PROPELLERS

In the Claims:
Claim 1:
In claim 1, line 11, the phrase “by a counter-rotating motor,” has been replaced with --by a counter-rotating motor that is held by the gimbal,--.

Claim 24:
In claim 24, line 10, the phrase “by a counter-rotating motor,” has been replaced with --by a counter-rotating motor that is held by the gimbal,--.

Claim 27:
In claim 27, lines 1-2, the phrase “the cord includes a means for providing electricity” has been replaced with --the cord is configured to provide electricity--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is best exemplified by US 2016/0207626 to Bailey. Bailey fails to teach or render obvious a cage connected to the plurality of wings and surrounding the gimbal so as to enable the gimbal to pivot with respect to the cage as recited in independent claim 1 or a cage connected to the plurality of wings and configured to support the gimbal as recited in independent claims 24 and 26. With regards to claim 1, Bailey depicts the payload and gimbal system to rotate relative to the wings (See Figs. 3A-3C) and with regards to claims 24 and 26, illustrates the gimbal being directly coupled to the wings (Fig. 2). With regards to claim 1, even though cages are known in the art for protecting tiltable counter-rotating motor systems (e.g. See US 7273195), providing such a cage on the wings as claimed so as to surround the gimbal and payload of Bailey would cause issue with Bailey’s cord control system and would inhibit the movement seen in Figures 3A-3C as the cage would prevent full motion of the payload relative to the wings. It would therefore require more than a simple combination of parts to reach the claimed invention of claim 1. With regards to claims 24 and 26, decoupling the gimbal from the wings as seen in Bailey, attaching a cage to the wings, and then attaching the gimbal to the cage such that the cage supports the gimbal would require impermissible hindsight of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647